                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                           )
  TRADING TECHNOLOGIES                     )
  INTERNATIONAL, INC.,                     )
                                           )
           Plaintiff,                          No. 10 C 715
                                           )
                                           )
           v.                                  Judge Virginia M. Kendall
                                           )
                                           )
  IBG LLC AND INTERACTIVE
  BROKERS LLC,                             )
                                           )
           Defendants.                     )
                                           )

                     MEMORANDUM OPINION AND ORDER

      Plaintiff Trading Technologies International, Inc. (“TT”) sued Defendants IBG

LLC and Interactive Brokers Group LLC (collectively “IBG”) for infringement of

United States Patent Nos. 6,766,304 (the “‘304 Patent”), 6,772,132 (the “‘132 Patent”),

7,676,411 (the “‘411 Patent”), and 7,813,996 (the “’996 Patent”). The Court held a

claims construction hearing, at which time it heard argument on IBG’s Motion to

Strike (Dkt. 1126) and the five claim terms in dispute. (Dkt. 1136). For the reasons

stated within, IBG’s Motion is granted, and the Court’s construction of these terms is

set forth below.

                                  BACKGROUND

      The patents at issue here are related to electronic trading systems and

software. The four patents asserted are from the same patent family, titled “Click

Based Trading with Intuitive Grid Display of Market Depth.” TT suggests that its


                                     Page 1 of 20
family of patents and the software it developed made significant improvements on

existing trading software by providing a faster, more efficient means of trading by

incorporating a static price axis and a dynamic display of bid and ask indicators that

move along a static price axis as market information changes. TT argues that IBG’s

Trader Workstation, WebTrader, and BookTrader products and modules infringe

upon their trading software patents.

                               LEGAL STANDARD

      Claim construction resolves disputed meanings in a patent to clarify and

explain what the claims cover. See Terlep v. Brinkmann Corp., 418 F.3d 1379, 1382

(Fed. Cir. 2005). The construction of the claims at issue is a legal determination to

be made by the court. See id. (citing Markman v. Westview Instruments, Inc., 52 F.3d

967, 970-71 (Fed. Cir. 1995)). Generally, the terms of a claim are given the ordinary

and customary meaning that the terms would have to a person of ordinary skill in

the art at the time of the filing date of the patent application. See Phillips v. AWH

Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005). When interpreting an asserted claim,

the court looks first to intrinsic evidence: the words of the claims, the patent

specification, and the prosecution history. See id. at 1316-18.

      The claim language is the starting point for claim construction analysis

because it frames and ultimately resolves all issues of claim interpretation. See

Sumitomo Dainippon Pharma Co., Ltd. v. Emcure Pharmaceuticals Limited, 887 F.3d

1153, 1157-58 (Fed. Cir. 2018); Robotic Vision Sys., Inc. v. View Eng’g Inc., 189 F.3d

1370, 1375 (Fed. Cir. 1997). In some cases, the “ordinary and customary” meaning of



                                    Page 2 of 20
the claim language may be readily apparent, even to lay judges, and the court applies

the widely accepted meaning of the commonly understood words. See Phillips, 415

F.3d at 1314. In such cases, a general-purpose dictionary may be helpful. See id. In

many cases, however, the court must proceed beyond the bare language of the claims

and examine the patent specification. See id. at 1314-15. “The person of ordinary

skill in the art is deemed to read the claim term not only in the context of the

particular claim in which the disputed term appears, but in the context of the entire

patent, including the specification.”      Id. at 1313.    The specification is usually

dispositive; “’it is the single best guide to the meaning of a disputed term.’” Id. at 1315

(quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)).

In the specification, the patentee provides a written description of the invention that

allows a person of ordinary skill in the art to make and use the invention. See id. at

1323. At times, the patentee uses the specification to “set forth an explicit definition

for a claim term that could differ in scope from that which would be afforded by its

ordinary meaning.” Rexnord Corp. v. Laitram Corp., 274 F.3d 1336, 1342 (Fed. Cir.

2001).

         The court may also look to the patent’s prosecution history. See Phillips, 415

F.3d at 1317. While the prosecution history often lacks the clarity of and is less useful

than the specification, it may inform the court of the meaning of a claim term by

illustrating how the inventor understood the invention as well as how the inventor

may have limited the scope of the invention. See id. The prosecution history is

generally relevant if a particular interpretation of the claim was considered and



                                      Page 3 of 20
specifically disclaimed during the prosecution of the patent. See Schumer v. Lab.

Comp. Sys., 308 F.3d 1304, 1313 (Fed. Cir. 2002).

      Finally, a court may also consult “extrinsic evidence,” such as dictionaries,

treatises, and expert testimony, to “shed useful light on the relevant art.” Phillips,

415 F.3d at 1317-18.    Generally, extrinsic evidence is “less reliable” than intrinsic

evidence and is “unlikely to result in a reliable interpretation of patent claim scope

unless considered in the context of the intrinsic evidence.” Id. at 1318-19. With

respect to the use of dictionaries, technical or general, a court may consult such

evidence “so long as the dictionary definition does not contradict any definition found

in or ascertained by a reading of the patent documents.” Id. at 1322-23.

                                    DISCUSSION

 I.   IBG’s Motion to Strike

      Before addressing the merits of the claim construction, the Court first turns to

IBG’s Motion to Strike the Declaration of Larry S. Nixon, TT’s expert. (Dkt. 1124).

IBG claims that Nixon’s declaration is improper because Nixon does not have

technical skill in the art, it contains improper legal argument, and it contains factual

and legal fallacies. (Dkt. 1126). The “’[a]dmission of expert testimony is within the

discretion of the trial court.’” Sundance, Inc. v. DeMonte Fabricationg Ltd., 550 F.3d

1356, 1360 (Fed. Cir. 2008) (quoting Acoustical Design, Inc. v. Control Elecs. Co., 932

F.2d 939, 942 (Fed. Cir. 1991).      At the claim construction stage, the primary

consideration for the Court is whether additional expert testimony is helpful in

interpreting the meaning of the contested claim language. See e.g., Senior Indus.,



                                     Page 4 of 20
Inc. v. Thomas & Betts Corp., 2001 WL 1163680, at *3 (N.D. Ill. Sept. 8, 2001), aff’d

79 F.App’x 427 (Fed. Cir. 2003) (citing Markman, 52 F.3d at 983).

      Here, TT offers Nixon as a patent office procedure expert. (Dkt. 1157, 130:21-

23). In his declaration, Nixon opines on the prosecution histories of the patents at

issue, USPTO patent application and prosecution procedures, and the definition of

certain terms based upon prior litigation and the intrinsic record. To the extent that

Nixon offers his own interpretation and legal conclusion of prior eSpeed litigation

(Dkt. 1075-2, Part III), his declaration is stricken as improper. See e.g., The Medicines

Co. v. Mylan Inc., 2014 WL 1758135, at *6 (N.D. Ill. May 2, 2014) (“She may not,

however, give general testimony interpreting patent law.”). The remainder of Nixon’s

declaration provides an in-depth summary of the USPTO’s procedures and the file

history of these specific patents.    Though there is nothing inherently improper

regarding an expert’s testimony covering such topics, there is likewise nothing

inherently helpful about it either. The Court is familiar with the relevant patent law

procedures and is more than capable of understanding the patents’ file histories. As

such, Nixon’s testimony is not necessary to the Court’s core mission at this stage—

claim construction—and Nixon’s testimony is stricken as not relevant and

cumulative. See Markman, 52 F.3d at 983.

II.   “static price axis” (‘996 Patent; claim 1)

 IBG’s Proposed Construction                 TT’s Proposed Construction
 “a line comprising price levels that        “a reference line comprising price levels
 do not change positions unless a manual     that do not change positions unless a re-
 re-centering command is received”           centering or re- positioning command is
                                             received.”



                                      Page 5 of 20
      With respect to the term “static,” the parties devoted significant time in their

briefs and at oral argument to the meaning, and controlling nature, of previous

related litigation—Trading Techs. Int’l, Inc. v. eSpeed, Inc., 595 F.3d 1340 (Fed. Cir.

2010) and Trading Techs. Int’l, Inc. v. Open E Cry, LLC, 728 F.3d 1309, 1312 (Fed.

Cir. 2013). eSpeed dealt with the ‘132 and ‘304 Patents and, potentially relevant here,

the construction of “static” in those patents. There, the Federal Circuit affirmed the

district court’s construction of “static” as a line or display of price levels “that do not

change positions unless a manual re-centering command is received.” eSpeed, 595

F.3d at 1352 (citations omitted). Open E Cry again concerned the term “static,” but

this time in the context of the ‘055 Patent. The relevant question in Open E Cry was

whether the factors that led to the court’s construction of “static” in the ‘132 and ‘304

Patents equally applied and carried through to the ‘055 Patent, requiring an identical

construction, merely because the ‘055 Patent uses the same term. Open E Cry, 728

F.3d at 1322-23. The Federal Circuit answered that “static” in the ‘055 Patent did

not necessarily require the same construction as the ‘132 and ‘304 Patents. Id. at

1323. Instead, “the intrinsic record specific to the ‘055 Patent distinguishe[d] eSpeed

and compe[lled] a different result”—notably a construction not limited to manual re-

centering. Id. Neither of these prior cases, nor this Court’s summary judgment ruling

relied upon by IBG, considered, or applied to, the ‘996 Patent currently in question.

      The core dispute with respect to the “static price axis” term is whether the term

should be read to be limited to “manual” re-centering. As previewed above, IBG

asserts that this question has already been answered in the affirmative by the



                                      Page 6 of 20
Federal Circuit in eSpeed.      See (Dkt. 1047, pg. 15).     Indeed, the district court

construed, and the Federal Circuit affirmed that, as to the ‘132 and ‘304 Patents, the

claim required a manual re-centering command. eSpeed, 595 F.3d at 1354. However,

as highlighted by Open E Cry, the construction of a term is specific to the intrinsic

record of the corresponding patent and therefore, identical terms may have varying

constructions when considered in light of their respective intrinsic records. Open E

Cry, 728 F.3d at 1323. Thus, in construing terms for the ‘996 Patent, the Court is not

restricted to how those terms were construed in other contexts.

      Here, the intrinsic record and prosecution history of the ‘996 Patent warrant a

different construction of “static price axis” than that seen in the ‘132 and ‘304 Patents.

The ‘996 and ‘382 Patents are closely related and were even prosecuted at the same

time and before the same examiner. Their relatedness is instructive here. Similarly,

at issue in the ‘382 Patent was the term “static.” There, the examiner embraced a

broader interpretation of the term than adopted by the eSpeed court.

      The Examiner acknowledged that the term ‘static’ is not limited to
      situations where the price levels do not change positions unless a
      manual recentering command is received, but includes situations where
      the price levels change positions in response to either a manual (under
      the control of the user) or automatic (outside of the user’s control) re-
      positioning command.

TTAppx2 (emphasis in original). And nearly ten years ago, in the context of the ‘996

Patent prosecution, TT submitted Comments on Allowance memorializing the

understanding of TT and the examiner. Appx391-393. Again, it was clear that

“static” in the ‘996 Patent was to be understood in a broader sense than the ‘132 and

‘304 Patents.

                                      Page 7 of 20
      The intrinsic record has been further developed since the issuance of the
      ‘132 and ‘304 patents. In the present case, as in the ‘382 patent, neither
      Examiner nor Applicant limited the term ‘static’ to the narrow meaning
      adopted by the courts in connection with the ‘132 and ‘304 patents. To
      the contrary, it has been understood, as confirmed by various
      discussions with the Examiner throughout the examination of this
      family of cases, including the present application, that a ‘static’ price
      axis may include a mode or condition in which there is a possibility that
      the price levels change positions automatically… This understanding is
      founded on the specification, which states that the price levels ‘do not
      normally change positions unless a recentering command is received…’

Appx392. Though these Comments were prepared by TT, there is no evidence in the

voluminous record that the examiner ever objected to TT’s memorialization of the

understanding between it and the examiner. Indeed, this understanding by TT and

the patent examiner is highly relevant given that it occurred during the prosecution

of the patent and a patent applicant’s understanding of its own terms is especially

probative. See Intergraph Corp. v. Intel Corp., 89 F. App’x 218, 225 (Fed. Cir. 2004)

(“A patentee may, of course, act as his own lexicographer and define a claim term in

either the specification or the prosecution history.”) (citing Mycogen Plant Sci., Inc.

v. Monsanto Co., 243 F.3d 1316, 1327 (Fed. Cir. 2001)).

      The prosecution history here teaches that the ‘996 Patent is meaningfully

different than the ‘132 and ‘304 Patents and their prior construction in the eSpeed

litigation. And consistent with the Open E Cry decision, this Court need not adopt

those constructions sight-unseen. See Open E Cry, 728 F.3d at 1323. A plain reading

of the ‘996 Patent specification and associated prosecution history reveals that the

term “static price axis” contemplates something more than manual re-centering.



                                     Page 8 of 20
IBG’s proposed construction would unnecessarily read-in a limitation to the claim

language by attempting to define a “static price axis” by referencing how it recenters.

The Court adopts TT’s proposed construction of “static price axis.”

III.   The moving indicator terms

 Claim                     IBG’s              Proposed TT’s               Proposed
 Term/Phrase               Construction                  Construction
 “at least one of the      “the location of at least one Plain and ordinary meaning
 first   and     second    of the highest bid or lowest
 indicators moves …        ask quantity is changed to a
 relative    to     the    different location, ascending
 common static price       or descending relative to the
 axis” (‘304 Patent;       common static price axis”
 claims 1 and 27) (‘996
 Patent; claim 1)
 “moving the first         “the location of the highest Plain and ordinary meaning
 [second]     indicator    bid [ask] quantity is changed
 relative to the price     to a different location,
 axis to a second          ascending or descending
 graphical location of     relative to the price axis”
 the    plurality     of
 graphical locations”
 (‘411 Patent; claims 1
 and 26)

       The parties next dispute the construction of a pair of “indicator” terms found

in the ‘304, ‘996, and ‘411 Patents. IBG proposes a lengthy construction while TT

suggests that no construction is necessary and that the terms be given their plain

and ordinary meaning. At its crux, IBG’s proposed construction attempts to limit the

broader term, “indicator,” to “quantity” in each of its proposed constructions. Though

the Court must be mindful of a jury’s ability to dissect claim construction rulings,

Power-One, Inc. v. Artesyn Techs., Inc., 599 F.3d 1343, 1348 (Fed. Cir. 2010), IBG’s

proposed constructions would only serve to muddy the waters by reading in a


                                      Page 9 of 20
limitation to the term.    “[I]t is improper to read limitations from a preferred

embodiment described in the specification—even if it is the only embodiment—into

the claims absent a clear indication in the intrinsic record that the patentee intended

the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913

(Fed. Cir. 2004). Where a claim has a clear and ordinary meaning on its face, the

Court’s construction inquiry ends.         Power Integrations, Inc. v. Fairchild

Semiconductor Int’l, Inc., 711 F.3d 1348, 1361 (Fed. Cir. 2013); see also ActiveVideo

Networks, Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312, 1326 (Fed. Cir. 2012).

      Moreover, IBG’s proposed construction is not supported by the record. The

claim language itself reads “…the first indicator representing quantity associated

with at least one order…” Appx803, 12:45. A cursory review of the patent leaves no

doubt that the indicator represents a quantity and not that the indicator is itself a

quantity. IBG’s construction would blatantly ignore the claim language. While the

indicator could very well be a quantity, it may manifest itself in other ways (e.g.,

color, shape, marker, etc.). Additionally, Judge Moran previously construed the term

“indicator” in a separate case involving the ‘132 and ‘304 Patents. Trading Techs.

Int’l, Inc. v. eSpeed, Inc., 2006 WL 3147697, at *7 (N.D. Ill. Oct. 31, 2006). The

defendant there similarly attempted to restrict the construction of indicator to a

quantity, but Judge Moran declined that invitation and instead “construe[d]

‘indicator’ in its plain and ordinary meaning as ‘something that indicates.’        Id.

Likewise, here, IBG’s attempt to confine the understanding of indicator to a quantity




                                    Page 10 of 20
or numerical value flies in the face of the clear claim term language and is

impermissible. See Liebel-Flarsheim Co., 358 F.3d at 913.

      IBG’s construction is also fatally inconsistent with the record when viewed in

the context of the “moves” terms. IBG’s proposed construction of the term would

require that a specific numerical value on the axis change to an ascending or

descending location on the axis. Such a construction would only be able to stand if

“indicator” was truly limited to a quantity. Nevertheless, IBG’s proposal misses the

mark. The item changing or moving over time in the Patents is not the quantity

associated with the bid and ask price, but the indicator itself. See e.g., Appx64-65.

Finding otherwise would contradict the preferred embodiment found in the

specification. See PPC Broadband, Inc. v. Corning Optical Commc’ns RF, LLC, 815

F.3d 747, 755 (Fed Cir. 2016) (“We have often remarked that a construction which

excludes the preferred embodiment is ‘rarely, if ever correct.’”) (quoting Vitronics, 90

F.3d at 1583). IBG’s proposed construction is simply at odds with the claim terms

and therefore the Court will give the terms their plain and ordinary meaning.

IV.   “program code” (‘132 Patent; claims 8, 36, 51) (‘304 Patent; claim 27)
      (‘996 Patent; claims 1, 14, 15, and 16)

 IBG’s Proposed Construction                 TT’s Proposed Construction
 Section 112(6) means-plus-function; the     Section 112(6) does not apply, but even
 patent fails to describe corresponding      if it does, the claims provide
 structure for the functions                 corresponding     structure   for   the
                                             functions disclosed.

      The parties dispute regarding “program code” is more fundamental than the

prior terms and requires the Court to first address the threshold question of whether

these terms are means-plus-function terms and consequently 35 U.S.C. § 112(6)

                                     Page 11 of 20
applies. If § 112(6) does not apply, no further construction is necessary. However, in

the event these terms are governed by § 112(6), the next step of the inquiry is whether

the requisite structure is disclosed in the patents. § 112(6) provides:

       An element in a claim for a combination may be expressed as a means
       or step for performing a specified function without the recital of
       structure, material, or acts in support thereof, and such claim shall be
       construed to cover the corresponding structure, material, or acts
       described in the specification and equivalents thereof.

“To determine whether § 112, para. 6 applies to a claim limitation, our precedent has

long recognized the importance of the presence or absence of the word ‘means.’”

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015). Indeed, “the

failure to use the word ‘means’ also creates a rebuttable presumption…that § 112,

para. 6 does not apply.” Id. In short, “the essential inquiry” is “whether the words of

the claim are understood by persons of ordinary skill in the art to have a sufficiently

definite meaning as the name for structure.” Id. The presumption against means-

plus-function is overcome where “the challenger demonstrates that the claim term

fails to ‘recite[] sufficiently definite structure’ or else recites ‘function without reciting

sufficient structure for performing that function.’” Id. (quoting Watts v. XL Sys., Inc.,

232 F.3d 877, 880 (Fed. Cir. 2000)).

       Here, the “program code” claim terms do not use “means” or “means for” and

therefore IBG bears the burden of overcoming the presumption against means-plus-

function claiming. IBG fails to do so. Again, “program code” is a claim term that has

been construed by Judge Moran in previous litigation. eSpeed, 2006 WL 3147697 at

*12. And while this is certainly not mandatory authority, the prior analysis and



                                       Page 12 of 20
construction is persuasive and equally apt here 1. In the eSpeed litigation, Judge

Moran found that “program code” was not subject to means-plus-function restrictions.

Id at *13 (“Because we begin with the presumption that claim 8 is not a means-plus-

function claim, and because defendants GL and FuturePath have failed to rebut that

presumption, we find that claim 8 does not come within the ambit of § 112, ¶ 6.”). In

doing so, the court relied, in part, upon how “code” was defined in technical

dictionaries. “The term ‘code,’ with regard to computer technology, is designed as: ‘In

software engineering, computer instructions and date definitions expressed in a

programming language or in a form output by an assembler, compiler, or other

translator.’     Id. (quoting THE NEW IEEE STANDARD DICTIONARY OF

ELECTRICAL AND ELECTRONICS TERMS, FIFTH ED. (1993)). For its part, TT

cites an additional three dictionary definitions in its brief to demonstrate the common

understanding of “program code” designates sufficient structure.                 See TTAppx7;

TTAppx11; TTAppx16.

       Apart from Judge Moran’s ruling, the context of the claim term language

weighs against means-plus-function claiming. Reading “program code” in isolation

removes additional claim language which would otherwise suggest that plain and

ordinary meaning construction is sufficient. For instance, “program code” is found in

conjunction with:


1 Importantly, Judge Moran’s claim construction ruling came at a time where, in the absence of
“means” in a claim, there was a strong presumption against means-plus-function claiming. The
Federal Circuit abandoned the strong presumption in Williamson but made clear that the presumption
against means-plus-function claiming still stands. Williamson, 792 F.3d at 1349. Nowhere in Judge
Moran’s opinion did he reference a strong presumption, nor is there any indication that had the
applicable standard been “just” a presumption, as opposed to a strong one, that the outcome would
have been any different. Regardless, this Court’s construction of “program code” would stand.

                                         Page 13 of 20
           •   setting a preset parameter for the trade order…

           •   displaying market information relating to and facilitation trading of a

               commodity…

           •   receiving market information for a commodity from an electronic

               exchange…

           •   canceling the trade order in response to a subsequent single action of

               the user input device…

See (Dkt. 1114, pgs. 3-4). With this context in mind, a person of ordinary skill in the

art could adequately discern that “program code” is not merely a nonce word but does

claim sufficient structure. See (Dkt. 1075-1, ¶¶ 88-95). Indeed, nearly identical claim

terms such as “program” and “user interface code” have similarly been found to be

outside the scope of § 112(6). Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1009 (Fed.

Cir. 2018) (“The district court thus erred by effectively treating ‘program’ and ‘user

interface code’ as nonce words and concluding in turn that the claims recited means-

plus-function limitations.”).   The Court sees no meaningful distinction between

“program code” here and those similar claim terms at issue in Zeroclick. IBG has

failed to carry its burden in overcoming the presumption against means-plus-function

claiming in the face of clear claim language and relevant authority from the Federal

Circuit.   Therefore, the “program code” terms do not invoke § 112(6) and no

construction is necessary.




                                     Page 14 of 20
 V.    “parameter setting component for setting” and “trade order sending
      component for receiving” (‘132 Patent; claim 14)

 IBG’s Proposed Construction                    TT’s Proposed Construction
 Indefinite;                                    Definite;
 alternatively, section 112(6) means-           Section 112(6) does not apply, but even
 plus-function; the patent fails to             if it does, the claims provide
 describe corresponding structure for the       corresponding     structure   for   the
 following functions:                           functions disclosed.
 • Setting a preset parameter for the
 trade order . . .
 • Receiving a command as a result of a .
 . . selection of the area in the order entry
 region . . .

      IBG next challenges the term “component” as used in claim 14 of the ‘132

Patent. Primarily, IBG asserts that the term is fatally indefinite. Alternatively, IBG

claims that the term is a means-plus-function term, within the confines of § 112(6),

and does not sufficiently identify structure. An infringer challenging claims as being

indefinite has “the burden of proving indefiniteness by clear and convincing

evidence.” United Access Technologies, LLC v. AT&T Corp., 757 Fed.Appx. 960, 969

(Fed. Cir. 2019). Generally, “[c]laims are invalid for indefiniteness if, when viewed

in light of the specification and the prosecution history, they ‘fail to inform, with

reasonably certainty, those skilled in the art about the scope of the invention.’” Id.

(quoting Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014)). “Merely

claiming broadly does not render a claim insolubly ambiguous, nor does it prevent

the public from understanding the scope of the patent.” Ultimax Cement Mfg. Corp.

v. CTS Cement Mfg. Corp., 587 F.3d 1339, 1352 (Fed Cir. 2009).

      Under either of its positions, that the claim term is indefinite or that the term

is claiming means-plus-function, IBG bears the burden. Under both, IBG fails to do

                                      Page 15 of 20
so for overlapping reasons. Similar to the “program code” terms before, IBG frames

their objection too narrowly by focusing strictly on the word “component” in the claim

term language. By itself, “component” is indefinite as a nonce word. See MPEP §

2181(I)(a) (“The following is a list of non-structural generic placeholders that may

invoke 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, paragraph 6: ‘mechanism for,’

‘module for,’ ‘device for,’ ‘unit for,’ ‘component for,’ ‘element for,’ ‘member for,’

‘apparatus for,’ ‘machine for,’ or ‘system for.’”); Mynette Techs., Inc. v. United States,

139 Fed. Cl. 336, 366 (2018). However, reading “component” in isolation would

impermissibly restrict the analysis here.       Nautilus, 572 U.S. at 901; Energizer

Holdings v. Int’l Trade Comm’n, 435 F.3d 1366, 1370 (Fed. Cir. 2006) (“Claim

definiteness is analyzed not in a vacuum, but always in light of the teachings of the

prior art and of the particular application disclosure as it would be interpreted by one

possessing the ordinary level of skill in the pertinent art.”). The full context of the

claim language sheds additional light on the scope of the patent. Claim 14 reads:

      A client system for placing a trade order for a commodity on an electronic
      exchange having an inside market with a highest bid price and a lowest
      ask price, the system comprising:

             a parameter setting component or setting a preset parameter for
             the trade order; …

             a trade order sending component for receiving a command as a
             result of a selection of the area in the order entry region by a
             single action of the user input device with a pointer of the user
             input device positioned over the area, to set a plurality of
             additional parameters for the trade order and send the trade
             order to the electronic exchange.




                                     Page 16 of 20
Appx826. Moreover, the patent specification provides additional detail about the

structure and scope of the terms in discussing and diagramming the process. See

Appx819, Appx825; 11:13-20. As drafted, the language of the patent does not give

free rein to interpret “component” without guidance. The “component” terms are far

from the woefully indefinite category of terms that call for “a value judgment that

inherently varies from person to person.” Sonix Tech. Co. v. Publications Int’l, Ltd.,

844 F.3d 1370, 1378 (Fed. Cir. 2017). Rather, the full context of the claim language,

specification, and associated figure provide sufficient guideposts such that a person

of ordinary skill in the art would be able to ascertain the scope of the invention with

reasonable certainty. (Dkt. 1075-1, ¶¶ 111-113). IBG has not carried its burden in

demonstrating that “component” is indefinite by clear and convincing evidence. For

the same reasons, IBG fails to overcome the presumption against means-plus-

function in the absence of “means” in the claim language and the “component” terms

are not subject to § 112(6) because sufficient structure exists.

VI.    “computer readable medium” (‘304 Patent; claim 27) (‘996 Patent;
      claim 1) (‘411 Patent; claim 26)

 IBG’s Proposed Construction                 TT’s Proposed Construction
 Indefinite.                                 Definite.

      Finally, IBG challenges the “computer readable medium” claims as indefinite

due to their alleged attempt to claim both an apparatus and a method. Where a claim

recites language claiming both an apparatus and a method of using that same

apparatus, such claim is indefinite under § 112(2). MasterMine Software, Inc. v.

Microsoft Corp., 874 F.3d 1307, 1313 (Fed. Cir. 2017). The driving force behind this



                                     Page 17 of 20
rule is the concern that where a patent purports to claim both an apparatus and a

method, it becomes unclear to the general public whether infringement occurs at the

time the apparatus is developed or rather when that apparatus is actually used. Id.

However, this does not serve as an absolute bar to an apparatus claim employing

functional language or even active verbs. Microprocessor Enhancement Corp. v. Texas

Instruments Inc., 520 F.3d 1367, 1375 (Fed. Cir. 2008). Functional claim language is

permissible to set the boundaries of what the apparatus is capable of performing.

UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 827 (Fed. Cir. 2016); HTC

Corp. v. IPCom GmbH & Co., KG, 667 F.3d 1270, 1277 (Fed. Cir. 2012); Texas

Instruments, 520 F.3d at 1375.

      Here, the ‘411, ‘996, and ‘304 Patent claims claim an apparatus, and an

apparatus alone.   IBG specifically calls out claim language such as “selecting,”

“sending,” “command,” and “setting” as requiring user action separate and apart from

the claimed apparatus:




(Dkt. 1091, pg. 14) (emphasis provided by IBG). IBG’s indefiniteness argument might

have merit if these claim terms were viewed in a vacuum, but their attempt to

sharpen the focus on what it deems to be impermissible action-based claim language

                                   Page 18 of 20
leaves out needed and valuable context. Energizer Holdings, 435 F.3d at 1370. For

instance, claim 26 of the ‘411 Patent reads: “A computer readable medium having

stored therein instructions for execution by a computer to perform the following

method steps: … selecting a particular graphical area…” Appx74-75. The plain

language of the patent makes clear that TT was not trying to patent the user’s act of

“selecting a particular graphical area,” but instead that “selecting a particular

graphical area” was one of the functional capabilities of the described computer

readable medium. This sort of functional and active language does not warrant a

finding of indefiniteness. See UltimatePointer, 816 F.3d at 827; HTC Corp., 667 F.3d

at 1277; Texas Instruments, 520 F.3d at 1375.

      IBG takes significant issue with TT’s claim language because it describes

“user-required actions.” (Dkt. 1047, pg. 25). However, the claim language’s mere

mention of user action does not necessarily claim those activities performed by the

user. MasterMine, 874 F.3d at 1315-16 (“While these claims make reference to user

selection, they do not explicitly claim the user’s act of selection, but rather, claim the

system’s capability to receive and respond to user selection.”).            Indeed, the

MasterMine court disposed of identical concerns over nearly identical claim language.

There, the relevant patent encompassed claim language including active verbiage

such as “presents a set of user-selectable database fields,” “receives from the user a

selection,” and “generates a database query.”         Id. at 1315.     There the court

distinguished IPXL, which IBG relies heavily upon, in writing that the claims do not

purport to patent the performance of the function, but “merely claim that the system



                                     Page 19 of 20
possesses the recited structure which is capable of performing the recited functions.”

Id. at 1316 (internal quotations omitted). Here, the “computer readable medium”

claim terms permissibly use functional language which leave no doubt that any

infringement would occur upon the construction of the apparatus and not a user’s use

of the apparatus. Therefore, the contested language is not indefinite, and the terms

will be given their plain and ordinary meaning.

                                  CONCLUSION

      For the reasons stated within, the Court construes the disputed terms as

detailed above. Additionally, IBG’s Motion to Strike is granted. (Dkt. 1124).




                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge
Date: December 5, 2019




                                    Page 20 of 20
